  Case 1:15-cv-00718-SB Document 79 Filed 08/11/21 Page 1 of 1 PageID #: 568




                             SEITZ VAN OGTROP & GREEN, P.A.
                                     ATTORNEYS AND COUNSELORS AT LAW



 BERNARD A. VAN OGTROP             Writer's Direct Dial: (302) 888-7606                JAMES S. GREEN, JR.
 R. KARL HILL                                                                             JARED T. GREEN
                                 Writer's E-Mail Address: jtgreen@svglaw.com
                                               www.svglaw.com


                                            August 11, 2021

VIA CM/ECF
The Honorable Stephanos Bibas
James A. Byrne United States Courthouse
601 Market Street
Philadelphia, PA 19106

Re: Donald D. Parkell v. Ronald Frederick, et al. (D. Del. 1:15-cv-00718-SB)


Dear Judge Bibas:

       Counsel have conferred and are available for a pre-trial conference on October

4, 2021, at 2:00 p.m.

       Counsel are available at the Court’s convenience should there be any need to

discuss a different time or date.


                                               Sincerely,

                                               /s/ Jared T. Green

                                               JARED T. GREEN



JTG/cas

222 DELAWARE AVENUE, SUITE 1500 | P.O. BOX 68 | WILMINGTON, DE 19899 | 302 888-0600 | FAX: 302 888-0606
